                                                                          Page 1 of 2


                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

JAMES RUSSELL JOHNSON,,
    Plaintiff,

vs.                                             Case No.: 5:20cv252/TKW/MAF

OFFICER YOUNG.,
     Defendant.
                                           /

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 26). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that Defendant’s motion to dismiss should be

granted with respect to the official capacity claims in the amended complaint, but

denied as to the individual capacity claims. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendant’s motion to dismiss (Doc. 21) is GRANTED in part, and

the official capacity claims in the amended complaint are DISMISSED. The motion

is otherwise DENIED.
                                                                           Page 2 of 2


      3.       Defendant shall answer the amended complaint within 14 days from the

date of this order. See Fed. R. Civ. P. 12(a)(4)(A).

      4.       This case is recommitted to the magistrate judge for further

proceedings.

      DONE and ORDERED this 21st day of June, 2021.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
